In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1934
BLAKE CONYERS, LAMAR EWING, and KEVIN FLINT, individually
and for a class,
                                     Plaintiffs-Appellants,

                                 v.

CITY OF CHICAGO,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 12 C 06144 — John J. Tharp, Jr., Judge.
                     ____________________

       ARGUED FEBRUARY 25, 2021 — AUGUST 18, 2021
                 ____________________

   Before EASTERBROOK, WOOD, and KIRSCH, Circuit Judges.
    WOOD, Circuit Judge. The City of Chicago requires its po-
lice officers to seize, inventory, and store any property be-
longing to an arrested person, if that property is not permitted
in the Cook County Jail. After 30 days, the City deems aban-
doned any property unclaimed by the owner or her author-
ized representative, and it sells or destroys the presumptively
abandoned items. CHI., ILL., MUNICIPAL CODE § 2-84-160 et seq.
2                                                    No. 20-1934

(2007). Blake Conyers, Lamar Ewing, and Kevin Flint seek to
represent hundreds of people whose property has been de-
stroyed under this regime. Invoking 42 U.S.C. § 1983 and sev-
eral constitutional provisions, they challenge the City’s policy
as unconstitutional.
    It is important to note at the outset that the City’s right to
seize and inventory the property upon arrest is not at issue. It
is well settled that it may do so. See Illinois v. Lafayette, 462
U.S. 640, 646 (1983). Likewise, plaintiffs do not contend that
municipalities are not permitted to manage seized property.
Their focus is instead on the policy the City has chosen for
property owned by arrestees held at the Jail for more than the
permitted 30-day period. As applied to that property, they
contend, the City’s destroy-or-sell policy violates the Fourth,
Fifth, and Fourteenth Amendments, as well as Illinois law.
While we can understand their frustration, however, we find
no error in the district court’s decision that they have failed to
state any claim on which relief can be granted. We therefore
affirm the judgment of the district court.
                                I
    Since 2007, the City of Chicago has had an explicit policy
pursuant to which it keeps possession of the property of each
arrestee transferred to the custody of the Sheriff of Cook
County for detention at the Cook County Jail. There are a few
exceptions to the confiscation policy. The Sheriff allows ar-
restees to keep certain items, including outer garments, U.S.
currency of $500 or less, one plain metal ring without stones,
government-issued identification cards, prescription glasses
and medications, shoelaces, belts, keys, court documents, po-
lice receipts, credit cards, and debit cards. See Chicago Police
Department (CPD) Notice 07-40, as amended by CPD Special
No. 20-1934                                                    3

Order S06-01-12. (The City has amended this list since the in-
itiation of this lawsuit, but these changes do not affect our
analysis.)
     At the time of Blake Conyers’s arrest in February 2012,
CPD seized from his person an earring, a bracelet, and two
cell phones. Lamar Ewing was required to turn over his wal-
let, a debit card, a library card, and two cell phones in connec-
tion with his December 2012 arrest, and Kevin Flint relin-
quished a cell phone and a ring with a small stone at his Jan-
uary 2013 arrest. All three men were then transferred to the
Cook County Jail. Pursuant to CPD Notice 07-40, the City kept
possession of each one’s property under a unique tracking
number, sending it to its Evidence and Recovered Property
Section (“Recovered Property,” or “ERPS”) for storage.
    Between December 1, 2011, and December 31, 2013, the
City’s policy was to give every arrestee an inventory receipt
that identified the seized property. The receipt included a
short note that explained the governing procedures. It ad-
vised the holder to contact Recovered Property by phone; it
informed the arrestee that he or she should have received an-
other form entitled “Notice to Property Owner or Claimant”;
and it told him that he could either visit the CPD’s website for
a complete copy of the Notice or go back to the CPD facility
at which his property was inventoried and there obtain a hard
copy. The hard-copy Notice stated in part:
   You may get inventoried property back by following
   the procedures detailed below. Information on how to
   get back inventoried property is also available at
   www.ChicagoPolice.org. If you have any questions,
   please contact the CPD Evidence and Recovered Prop-
   erty Section (“ERPS”) at (312) 746-6777. ERPS is located
4                                                    No. 20-1934

    at 1011 S. Homan Avenue, Chicago, Illinois 60624 and
    is open Monday through Friday (8:00 a.m. to 3:00 p.m.,
    closed holidays).
    Property Available for Return to Owner:
    If your receipt is marked “Property Available for Re-
    turn to Owner” you may get your property back by
    providing the receipt and a photo ID at ERPS. If you
    do not contact the CPD to get your property back
    within 30 days of the date on this receipt, it will be con-
    sidered abandoned under Chicago Municipal Code
    Section 2-84-160, and the forfeiture process will begin
    under Illinois Law, 765 ILCS 1030/1, et seq.
    If you are in jail or incarcerated, and your receipt is
    marked “Property Available for Return to Owner,”
    you may get money returned to you by sending copies
    of your receipt, your photo ID and the name of the fa-
    cility where you are jailed or incarcerated to: Chicago
    Police Department Evidence and Recovered Property
    Section; 1011 S. Homan Avenue, Chicago, Illinois,
    60624. If the property is money, a check will be sent to
    you at the facility where you are jailed or incarcerated.
The CPD website, which the hard-copy Notice and receipt di-
rected arrestees to visit, provided additional information
about non-monetary property and third-party authorized
representatives:
    If you are in jail or incarcerated, and your receipt is
    marked “Property Available for Return to Owner,”
    you may get personal property returned to you by des-
    ignating a representative in writing, pursuant to the
    procedures of the facility where you are jailed or
No. 20-1934                                                     5

   incarcerated. You must have your designated repre-
   sentative bring your receipt, the written authorization
   designating your representative and authorizing your
   representative to pick up your property, and a photo
   ID to: Chicago Police Department[,] Evidence and Re-
   covered Property Section; 1011 S. Homan Avenue, Chi-
   cago, Illinois, 60624 during business hours, Monday
   through Friday (8:00 a.m. to 3:00 p.m., closed holidays).
None of the plaintiffs contacted the CPD to reclaim his prop-
erty in any of the ways designated in these notices within the
required 30-day period, and so the City destroyed it.
    Conyers initiated this lawsuit on August 3, 2012. The third
amended complaint, filed on September 13, 2013, is the first
one that the district court considered. In it, plaintiffs alleged
that the notice the City furnished was not adequate to alert
them to the fact that CPD would destroy their personal prop-
erty if they did not claim it within 30 days after they were
transferred from CPD’s custody to that of the Sheriff. The in-
adequate notice, they asserted, violated their rights under the
Fourth and Fourteenth Amendments to the Constitution, as
well as the Takings Clause of the Fifth Amendment. See U.S.
CONST. amends. IV, V, XIV.
     The district court found plaintiffs’ Fourth Amendment
claim foreclosed by our decision in Lee v. City of Chicago, 330
F.3d 456 (7th Cir. 2003), and dismissed it with prejudice. The
takings theory met the same fate: the court found that plain-
tiffs’ effort to assert a facial violation of the Takings Clause
failed for lack of an allegation that the City took their property
without providing just compensation. To the extent plaintiffs
were complaining about lack of adequate notice, the court
ruled, the correct theory was due process. Plaintiffs fared no
6                                                    No. 20-1934

better with an as-applied approach to takings, because (con-
trary to the requirements of the then-applicable law) they had
not exhausted state-court remedies. See Williamson County Re-
gional Planning Comm’n v. Hamilton Bank of Johnson City, 473
U.S. 172, 195 (1985). (The Court overruled Williamson County
in Knick v. Township of Scott, Pa., 139 S. Ct. 2162 (2019), and so
the district court’s exhaustion rationale is no longer correct.
We have more to say about this below.) Finally, the district
court found that plaintiffs lacked standing to bring a Four-
teenth Amendment due-process claim because they had not
alleged that they relied on the notice to their detriment.
    In response to these adverse rulings, plaintiffs filed a
fourth amended complaint on April 21, 2015. The court dis-
missed the Fifth Amendment claims without prejudice, again
on exhaustion grounds, but it allowed an updated due-pro-
cess count to proceed. Plaintiffs’ primary point was that the
City’s policy of destruction or sale was not publicly available,
and so it did not alert anyone to the imminent loss of his prop-
erty. Plaintiffs also criticized the hard-copy Notice for failing
to describe the procedures through which incarcerated per-
sons could secure the return of non-monetary property or the
details about how a third-party representative could retrieve
the property. Although that information was found on CPD’s
website, and the hard-copy Notice directed arrestees to visit
that site, plaintiffs asserted that jail detainees did not have
ready access to the Internet and thus as a practical matter
could not benefit from information found there. In their view,
nothing but individualized notice, furnished before any step
was taken to sell or destroy the property, would be sufficient
to satisfy due-process requirements. See Gates v. City of Chi-
cago, 623 F.3d 389, 412 (7th Cir. 2010) (requiring individual-
ized notice in the absence of publicly available policies). The
No. 20-1934                                                     7

court found that the question whether Cook County detainees
could obtain access to the Internet was a factual dispute that
required further development in the record.
    Ahead of discovery geared toward that dispute, the dis-
trict court certified the following class:
   All persons who, following an arrest, had property in-
   ventoried as “available for return to Owner” by the
   Chicago Police Department from December 1, 2011 to
   December 31, 2013, who were then held in custody for
   more than 30 days and whose property was destroyed
   or sold by the Chicago Police Department.
Both parties filed motions for summary judgment. The court
boiled the factual-dispute analysis down to three questions,
affirmative answers to which would establish that the City
had provided plaintiffs with adequate notice of its proce-
dures:
   (1) does the content of the website satisfy the City’s due
   process obligations? (2) did Cook County Jail inmates
   have access to the internet during the class period? and
   (3) if Cook County Jail inmates did have access, has the
   City sufficiently established that the webpage was ac-
   tive and online during the class period?
With respect to question 1, everyone agreed that the content
of the notice on the website was sufficient. There was less har-
mony about question 2. The City argued that law librarians
and social workers at the Jail, called Correctional Rehabilita-
tion Workers (CRWs), routinely retrieved information from
the Internet on behalf of detainees. Detainees could also sub-
mit requests to the CRWs to contact the Recovered Property
Section on their behalf. (Perhaps for obvious reasons, CPD
8                                                  No. 20-1934

units do not accept collect calls.) Plaintiffs challenged the
CRW assistance system as unavailable in practice, but the dis-
trict court found that they failed to provide any convincing
evidence in support of their argument. In the interest of com-
pleteness, the court then moved to the third question: Can the
City establish that the webpage was active during the class
period?
    The City presented a June 13, 2013, screenshot of the CPD
website that then-Commander of the Recovered Property Sec-
tion, Michael J. Mealer, had used during a deposition for an-
other unrelated but factually similar matter. The screenshot
by itself does not show whether the website was active during
the class period. But there was more: Mealer provided a dec-
laration confirming that the screenshot accurately captured
the CPD website for the entirety of the class period. The court
found the City’s evidence sufficient to answer the third and
final question affirmatively, and so it granted the City’s mo-
tion for summary judgment.
    We alluded briefly to Knick earlier. As we noted, during
the time this lawsuit was pending in the district court, a sig-
nificant change in takings law took place. In Knick, the Su-
preme Court announced that “a property owner has a claim
for a violation of the Takings Clause as soon as a government
takes his property for public use without paying for it.” 139 S.
Ct. at 2170. Thus, contrary to Williamson County, plaintiffs do
not have to exhaust state-court remedies prior to bringing a
takings claim. In light of Knick, Plaintiffs asked the court to
reconsider its dismissal of their Takings Clause claim. The
court declined, finding that plaintiffs had not presented
enough evidence to support a finding that the destruction of
No. 20-1934                                                   9

their property was done for “public use.” Plaintiffs now ap-
peal from all these rulings.
                               II
                               A
    We first consider the question whether plaintiffs’ property
was seized by the City in violation of their Fourth Amend-
ment rights. As the district court correctly recognized, the
leading case on this point is our decision in Lee. That case in-
volved the efforts of plaintiff Lee to retrieve his car from the
City after the police no longer needed it for evidentiary pur-
poses. Lee, 330 F.3d at 458–59. While the City possessed the
car, it had spray-painted prominent inventory numbers in
several places, thus ruining the paint job. Id. at 459. Invoking
the Fourth Amendment, Lee complained about both the
City’s insistence that he pay towage and storage fees before
recovering his car and about the damage from the spray-
painting. Id.
    We began our Fourth Amendment analysis by noting that
Lee did not challenge the initial impoundment of the car for
evidentiary purposes. Id. at 460. Nor did Lee make any claim
related to the length of time the City took to complete its
search of the car. Id. Instead, he contended that its refusal to
return the car until Lee paid the storage and towing fees
amounted to an additional seizure. Id. He also argued that the
City’s retention of the car after its law-enforcement interest
expired was an impermissible seizure. Id. We rejected both
points. “At bottom,” we concluded, “Lee’s complaint against
the charging of towing and storage fees concerns the fairness
and integrity of the criminal-justice process, and does not seek
to constrain unlawful intrusions into the constitutionally
10                                                   No. 20-1934

protected areas of the Fourth Amendment.” Id. at 465 (empha-
sis in original).
    If Lee stood alone, it might indeed resolve this part of the
plaintiffs’ case. But it does not. Plaintiffs contend that the Su-
preme Court’s later decision in Manuel v. City of Joliet, 137 S.
Ct. 911 (2017), shows that Lee wrongly rejected the idea that
the Fourth Amendment applies to a continuing seizure. See
also Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir. 2017) (find-
ing that a “seizure is justified under the Fourth Amendment
only to the extent that the government’s justification holds
force. Thereafter, the government must cease the seizure or
secure a new justification.”). But for at least two reasons, Ma-
nuel does not help them. First, Manuel dealt with pretrial con-
finement, not the retention of property. More importantly,
even if we were to equate persons and property for these pur-
poses, it would not help our plaintiffs. Manuel was about a
defendant’s ability to show that a finding of probable cause—
necessary to support the detention—was based upon fabri-
cated evidence. 137 S. Ct. at 914. In other words, were the sei-
zure and detention flawed from the outset? No such question
arose in Lee, and no such question exists in our case. All we
are concerned with is the distinct question whether the City
had a duty to release the property sooner, or on more favora-
ble terms. As Lee recognized, that issue falls more naturally
under the Due Process Clause of the Fourteenth Amendment,
or perhaps the Takings Clause of the Fifth Amendment. The
district court thus correctly rejected the plaintiffs’ Fourth
Amendment theory.
                                B
  At the time the district court had this case, the Supreme
Court had a firm rule that no Takings Clause case could go
No. 20-1934                                                     11

forward until all state remedies—including state-court op-
tions—had been exhausted. See Williamson County, 473 U.S. at
195. But the Court announced a new rule in Knick, which held
that “a property owner has a claim for a violation of the Tak-
ings Clause as soon as a government takes his property for
public use without paying for it,” and that the owner had no
obligation to exhaust state remedies before suing. 139 S. Ct. at
2170.
    Although the district court’s reliance on the now-repudi-
ated exhaustion rule meant that it did not reach the merits of
the plaintiffs’ takings claim, our review of this legal issue is de
novo, and so nothing prevents us from examining on our own
whether summary judgment was nevertheless proper on this
aspect of the case. A person who asserts a Takings Clause
claim must show several things: (1) that the governmental en-
tity “took” his property, either through a physical taking, see
Cedar Point Nursery v. Hassid, 141 S. Ct. 2063, 2071 (2021), or
through unduly onerous regulations, id. at 2071–72; (2) that
the taking was for a public use, see Kelo v. City of New London,
545 U.S. 469, 477 (2005); and (3) that, no matter what type of
property (real or personal) was taken, the government has not
paid just compensation, see Horne v. Dep’t of Agriculture, 576
U.S. 350, 358 (2015).
   Implicit in this scheme is the predicate requirement that
the private property must belong to the plaintiff. This is not
one of those situations in which a plaintiff would be permit-
ted to assert third-party rights. See Kowalski v. Tesmer, 543 U.S.
125, 129–30 (2004) (third-party rights may be raised only if the
party raising the claim has a close relationship with the per-
son who possesses the right, and only if there is a hindrance
preventing the possessor from protecting his own interests).
12                                                 No. 20-1934

And the case of abandoned property is, if anything, even
more straightforward. As we wrote in Cerajeski v. Zoeller, 735
F.3d 577 (7th Cir. 2013), “[o]f course the state can take aban-
doned property without compensation—there is no owner to
compensate.” Id. at 581 (emphasis in original).
   In our case, we can assume that the City “took” the per-
sonal-property items from the plaintiffs, that there was a valid
public use stemming from the City’s asserted (and unrefuted)
constraints on storage space for seized property, and that the
plaintiffs were not compensated for the items in question. The
key question is whether the City was entitled to treat this
property as abandoned—that is, intentionally relinquished—
when the plaintiffs failed to follow the reclamation proce-
dures the City offered. Nothing compels the City to hold
property forever. At the other end of the spectrum, we can
assume that a statutory declaration of abandonment after
only one day would be untenable. But where, between a day
and forever, does the Constitution draw the line?
    The City argues that because its original seizure of the
property was done pursuant to its police powers, not its
power of eminent domain, there are no limits on its authority
to dispose of the property. It relies on Bennis v. Michigan, 516
U.S. 442 (1996), but there are significant differences between
Bennis and the present case. In Bennis, a Michigan court or-
dered the forfeiture on public-nuisance grounds of a car that
was jointly owned by Husband and Wife, when Husband was
caught in the car engaged in sexual activity with a prostitute.
Id. at 443. Wife argued that the forfeiture, as applied to her,
was an unconstitutional taking, but the Court said no. Id. at
452. Critically, the Michigan court’s order transferred 100% of
the ownership of the car to the state, and it did so
No. 20-1934                                                    13

permanently, for a punitive reason. See id. at 443, 451. In that
situation, the Supreme Court said that “[t]he government
may not be required to compensate an owner for property
which it has already lawfully acquired under the exercise of
governmental authority other than the power of eminent do-
main.” Id. at 452.
    In the case before us, however, the City did not seize the
plaintiffs’ property with an intent to keep it permanently; its
motive for the original seizure related to safety at the Jail, not
punishment of the property owner; and the 30-day limit re-
flected the practical constraints on storage capacity. Both the
written notice and the website instructions disclaim any in-
tent either to punish the owner or to retain the property. To
the contrary, the City offered several ways for the detainee to
reclaim his property, and it facilitated that process by giving
Jail inmates access to Correctional Rehabilitation Workers
and offering a way for a chosen representative to recover the
property. Only if all of that failed did the City deem the prop-
erty abandoned. Practical, not punitive, considerations lie be-
hind the destroy-or-sell regime that the City follows. Bennis,
in short, is a poor fit for the City’s system of controlling prop-
erty in the hands of detainees.
    Nonetheless, several considerations persuade us that
there is nothing unconstitutional about the City’s decision to
deem property abandoned after 30 days have elapsed. First,
the detainee knows exactly what has been taken from him and
when that confiscation occurred. Second, the detainee is told
both how (either personally or through a representative) to
get his property back and how quickly he must do so. Finally,
the hard-copy Notice plainly states that “[i]f you do not con-
tact the CPD to get your property back within 30 days of the
14                                                  No. 20-1934

date on this receipt, it will be considered abandoned under Chi-
cago Municipal Code Section 2-84-160, and the forfeiture pro-
cess will begin … .” (Emphasis added.) This all looks plain to
us—plain enough to entitle the City to treat as abandoned any
property that remains unclaimed after 30 days have gone by.
And, as Cerajeski holds, genuinely abandoned property does
not belong to anyone, 735 F.3d at 581, and thus the City may
dispose of it as it sees fit.
                               C
    We acknowledge that our takings analysis is, to a degree,
intertwined with the adequacy of the notice that members of
the plaintiff class received. But notice is quintessentially an
element of due process, not the power of government to take
property. Due process demands both adequate notice and an
opportunity to be heard before the state may take property.
See Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,
313 (1950); Black Earth Meat Market, LLC v. Village of Black
Earth, 834 F.3d 841, 850 (7th Cir. 2016). The district court rec-
ognized that the question whether the notice provided by the
City met constitutional standards was a serious one, and so it
allowed discovery to proceed on that issue. At the summary-
judgment stage, the court assumed that the initial notice
might not have been enough by itself to satisfy due process.
On the other hand, it thought that the information available
on the CPD website was adequate, if it was accessible to the
Jail inmates. As we noted earlier, the court identified three
subsidiary questions: (1) the adequacy of the content found
on the website; (2) the adequacy of inmate access to the web-
site; and (3) proof that the website was active and online dur-
ing the class period. It answered all three in the affirmative,
and on that basis concluded that the City’s notice was
No. 20-1934                                                      15

satisfactory under the standards enunciated in Gates v. City of
Chicago, 623 F.3d 389 (7th Cir. 2010).
   We agree with the district court that the answer to the first
question favors the City. Indeed, as we just noted, plaintiffs
do not argue that the content found on the website is too terse
or omits critical points. It explains just what a detainee must
do, either in person or through a delegate, to ensure the re-
covery of property within the 30 days the City provides.
    As for the third question—whether the webpage was ac-
tive during the class period—the City presented evidence
showing that it was, and plaintiffs pointed to nothing but
speculation to undermine that showing. The City submitted
two pieces of evidence to support its position: a screenshot of
a document showing the webpage, and the testimony of the
then-Commander of Evidence and Recovered Property, Mi-
chael J. Mealer. Mealer confirmed that the document shown
in the screenshot was an accurate representation of the CPD
website for the entirety of the class period.
     The plaintiffs contend, in response, that Mealer could not
authenticate the screenshot, because pursuant to our holding
in Specht v. Google, only someone with personal knowledge of
the reliability of the archive service from which the screen-
shots were retrieved can do so. 747 F.3d 929, 933 (7th Cir.
2014). The City did not rely on an archive service, however; it
relied instead on the head of the section, who had personal
knowledge of the information on the website. Mealer also tes-
tified that before authenticating the screenshot, he reviewed
it and found it to be the same as the one about which he testi-
fied in a different case, Elizarri v. Sheriff of Cook County, No. 07
C 2427, 2011 WL 247288 (N.D. Ill. Jan. 24, 2011). Nothing in
Federal Rules of Evidence 1002 (requirement of an original
16                                                 No. 20-1934

“writing, recording, or photograph”) or 1006 (“summaries to
prove content”) undermines this conclusion, as neither of
those rules addresses the issue of screenshot authentication.
The City thus established the third point the district court
identified.
   That leaves the second and most difficult: did the undis-
puted facts show that, as a practical matter, the Jail inmates
had access to the CPD’s website, and hence to the vital infor-
mation it contained about the way to recover seized property?
    The Deputy Director of Inmate Services, John Mueller, of-
fered the following testimony on that point during his depo-
sition:
     Q: If an inmate wants or needs access to the internet for
        some reason, are there procedures in place to handle
        those requests?
     A: Yes.
     Q: Can you describe those for us?
     A: It’s an inmate request procedure. It’s a document that
        the – that’s available on each of the living units. The
        inmate fills it out. It’s submitted to the CRWs [Correc-
        tional Rehabilitation Workers] on a daily basis, and
        when the CRW goes to that living unit to respond to
        the request, they provide the response to their request.
     Q: Let me ask you a couple questions about what you just
        said. The request form that the inmates use is there
        available in the living unit; is that right?
     A: They are. We also accept their request on blank paper
        as well. It’s not limited to a form.
No. 20-1934                                                  17

   Q: Are they submitted to some type of drop box or other
      area where the CRWs then check for them?
   A: Sure. What happens is the inmates through the course
      of 24 hours will fill out these request – these request
      slips are on each living unit. They fill them out. They
      hand them to the correctional officer. The correctional
      officer then deposits those into a central security office
      location at the end of his or her shift. At the beginning
      of every CRW shift they visit the security office and ob-
      tain those documents, sort them out to whose living
      unit is assigned to the particular CRW then reviews
      those requests and provides the responses to them.
      …
   Q: Let me ask that with regard to a notification of this na-
      ture like we’re looking at, even if we’re not talking
      about this particular form, would there be any barrier
      or concern to you as a former social worker with regard
      to obtaining that information for an inmate?
   A: No.
   Q: Do you know – let me ask you this: Is that something
      you had ever done back when you were an actual so-
      cial worker on the ground?
   A: I can’t remember for that time period, but the honest
      situation regarding this is that the releasing of property
      and the assistance of obtaining CPD-held property is a
      very natural, common occurrence at the jail that they
      wouldn’t necessarily refer to this or need to refer it for
      direction on how to do it. We have regular contact with
      ERPS to achieve what needs to be done to release the
      property so we don’t – even though we had access to
18                                                   No. 20-1934

        it, we wouldn’t necessarily need to refer to it for a pro-
        cedure.
     Q: Let me ask you this which is, as a supervisor would
        there be any concerns that you would have with regard
        to one of your CRWs getting information from Chicago
        police on the web and providing it to an inmate?
     A: No, not at all.
     Q: This is a practice that’s performed by all the CRWs you
        supervise, correct?
     A: Correct.
That portion of Mueller’s testimony is the primary basis on
which the district court relied in finding that the jail inmates
could indeed obtain access to the information on the CPD’s
website, indirectly through the CRWs, if not directly on their
own.
    The plaintiffs urge that this is not good enough, but they
provide no evidence that contradicts Mueller’s account. They
accuse the Sheriff of misinforming the detainees in his cus-
tody, but they do not identify anyone in the class who actually
tried to gain access to the Internet in this way and was unsuc-
cessful. Plaintiff Conyers said that he never went to the CPD
website, either before, during, or after his time in jail. When
detailing his efforts to get his jewelry and cell phone back
while he was detained, he said that he did not have access to
the Internet. But that fact alone is not enough to enable him to
prevail. He might have meant only that he lacked personal ac-
cess and did not want to work through the CRWs, which
would be inadequate to make out a due-process claim. But
even assuming that he meant to say that he lacked access to
the Internet altogether while he was in the Jail, this statement
No. 20-1934                                                     19

by itself does not do enough to counter Mueller’s testimony
regarding the procedures for detainee access to the Internet.
Perhaps Conyers lacked access to the Internet because the
CRW from whom he sought help negligently failed to follow
the procedures that Mueller outlined. This, too, is not enough
to support a due-process violation. See Parratt v. Taylor, 451
U.S. 527, 543 (1981) (a single negligent failure to follow an oth-
erwise sound procedure does not adequately allege a viola-
tion of the Due Process Clause), overruled in part by Daniels
v. Williams, 474 U.S. 327, 330–31 (1986).
     All the district court could do, and all we can do, is to work
with the record that we have. Whether Internet access in one
setting or another is adequate depends entirely on the facts.
The plaintiffs here did not show that they were unable to find
out the details of the property-recovery process that were dis-
closed on the CPD’s webpage. Nor did they offer enough to
counteract Mueller’s description of the role that the CRWs
played to facilitate that access. Plaintiffs had the burden of
proof on this issue, and so it was their responsibility to show
why the system the Sheriff was using was constitutionally in-
adequate. After independently reviewing the facts presented
at summary judgment, as we must, we conclude that plain-
tiffs did not meet that burden.
                                III
     In ruling for the City, we do not mean to imply that plain-
tiffs brought a meritless or frivolous case. Far from it: 30 days
is a short time for taking all the necessary steps to retrieve
property that was seized. It may be especially difficult if the
detainee is forced to work through an intermediary. But we
can find no support in due-process cases for the proposition
that the City must serve as an involuntary bailee of property
20                                                No. 20-1934

for lengthy periods of time, incurring all of the costs and re-
sponsibilities that such a status would implicate. Nor do we
see any merit in the plaintiffs’ takings or Fourth Amendment
theories. We therefore AFFIRM the judgment of the district
court.